Name: Commission Regulation (EEC) No 23/85 of 21 December 1984 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: economic conditions;  cooperation policy;  processed agricultural produce
 Date Published: nan

 8 . 1 . 85 Official Journal of the European Communities No L 6 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 23 / 85 of 21 December 1984 on the supply of various lots of butteroil as food aid skimmed-milk powder , butter and butteroil as food aid ( 4 ), as amended by Regulation (EEC ) No 1886 / 83 ( s ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC ) No 1557 / 84 ( 2 ), and in particular Article 6 ( 7 ) thereof, Having regard to Council Regulation (EEC ) No 1278 / 84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid manage ­ ment ( 3 ), Whereas , under the food-aid programme adopted by the Council Regulation specified in the Annex , certain third countries and beneficiary organizations have requested the supply of the quantity of butteroil set out therein ; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butteroil as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1984 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 150 , 6 . 6 . 1984 , p. 6 . ( 3 ) OJ No L 124 , 11 . 5 . 1984 , p. 1 . ( 4 ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( 5 ) OJ No L 187 , 12 . 7 . 1983 , p. 29 . No L 6 / 2 Official Journal of the European Communities 8 . 1 . 85 ANNEX 1 Notice of invitation to tender f 1 ) Description of the lot A 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 25 October 1984 2 . Recipient 3 . Country of destination j- Rwanda 4 . Stage and place of delivery Free-at-destination  EntrepÃ ´t CEE de Oprovia Ã Kicukiro (Kigali ) via Mombasa , Oprovia , siÃ ¨ge social Ã Kigali , BoÃ ®te postale 953 , Kigali , Rwanda 5 . Representative of the recipient ( 3 )  6 . Total quantity 50 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging 2,5 kilograms 1 1 . Supplementary markings on the packaging 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RÃ PUBLIQUE RWANDAISE' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 1 4 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 8 . 1 . 85 Official Journal of the European Communities No L 6 / 3 Description of the lot B 1 . Programme 1984 (a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Tanzania 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 100 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks French 9 . Specific characteristics  10 . Packaging 5 kilograms ( 3 ) 1 1 . Supplementary markings on the packaging 'TANZANIA 2247 PI / ACTION OF THE WORLD FOOD PROGRAMME / DAR-ES-SALAAM' 12 . Shipment period Before 15 March 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 6 / 4 Official Journal of the European Communities 8 . 1 . 85 Description of the lot C D 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Ethiopia Lebanon 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 ) 6 . Total quantity 100 tonnes 85 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics 10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging 'ETHIOPIA 2500 / ASSAB / 'LEBANON 524 PI / BEIRUT / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 8 . 1 . 85 Official Journal of the European Communities No L 6 / 5 Description of the lot E 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Nepal 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 150 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks British 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging 'NEPAL 709 P2 / ACTION OF THE WORLD FOOD PROGRAMME / CALCUTTA IN TRANSIT TO NEPAL' 12 . Shipment period Before 15 March 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the British intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 6 / 6 Official Journal of the European Communities 8 . 1 . 85 Description of the lot F G 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination China 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) i 6 . Total quantity 825 tonnes 528 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Dutch British 9 . Specific characteristics 10 . Packaging ('6 ) 1 1 . Supplementary markings on the packaging 'CHINA 2647 / XINGANG / | 'CHINA 2647 / SHANGAI / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous 1 8 . 1 . 85 Official Journal of the European Communities No L 6 / 7 Description of the lot H I 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Tanzania 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 ) 6 . Total quantity 100 tonnes 25 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics 10 . Packaging 5 kilograms ( 5 ) 1 1 . Supplementary markings on the packaging A red dot at least 30 cm in diameter and : 'TANZANIA 2247 PI / | 'TANZANIA 2298 / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 6 / 8 Official Journal of the European Communities 8 . 1 . 85 Description of the lot K 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient 3 . Country of destination Arabic Republic of Egypt 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Ambassade de la republique arabe d'Egypte , section commerciale , avenue Louise 522 , 1050 Bruxelles , Tel . 02-647 32 27 , telex 64809 COMRAU B 6 . Total quantity 2 000 tonnes ( 7 ) 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO EGYPT' 12 . Shipment period Before 15 March 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous  8 . 1 . 85 Official Journal of the European Communities No L 6 / 9 Description of the lot L M 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b) purpose Commission Decision of 3 July 1984 2 . 3 . Recipient Country of destination ^j- Comores 4 . Stage and place of delivery cif Moroni cif Mutsamudu 5 . Representative of the re ­ cipient ( 3 ) ( 4 ) M. Ahmed Abdou , Directeur GÃ ©nÃ ©ral des Services des Aides Ã Moroni 6 . Total quantity 60 tonnes 40 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics 10 . Packaging 2,5 kilograms 11 . Supplementary markings on the packaging 'Ã LA RÃ PUBLIQUE FÃ DÃ RALE ISLAMIQUE DES COMORES' 12 . Shipment period Before 15 March 1985 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submis ­ sion of tenders / 15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 8 ) i No L 6 / 10 Official Journal of the European Communities 8 . 1 . 85 Description of the lot N 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient UNHCR 3 . Country of destination Uganda 4 . Stage and place of delivery Free-at-destination Kampala ( via Mombasa ), UNHCR, Crusador House , 3 Portal Avenue , Second floor , Kampala 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 ) The Representative UNHCR , PO box 3813 Kampala , Uganda 6 . Total quantity 200 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging 'UNHCR / PROGRAMME FOR UGANDA / FOR FREE DISTRIBUTION / KAMPALA VIA MOMBASA' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 8 . 1 . 85 Official Journal of the European Communities No L 6 / 11 Description of the lot O 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination Chile ( see Annex II ) 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 405 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks French 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 (b) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous  No L 6 / 12 Official Journal of the European Communities 8 . 1 . 85 Description of the lot P Q 1 . Programme 1984 (a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 ) 6 . Total quantity 255 tonnes 240 tonnes ( 9 ) 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics 10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous 8 . 1 . 85 Official Journal of the European Communities No L 6 / 13 Description of the lot R S 1 . Programme 1984 (a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 ) 6 . Total quantity 175 tonnes 365 tonnes ( 9 ) 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics 10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous &lt;  No L 6 / 14 Official Journal of the European Communities 8 . 1 . 85 Description of the lot T 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient Licross ( 10 ) 3 . Country of destination Indonesia 4 . Stage and place of delivery Free-at-destination Jakarta 5 . Representative of the re ­ cipient ( 3 ) ( 4 ) Markas Besar Palang Merah Indonesia ( Indonesian Red Cross ), Jalan Abdul Muis 66 , PO box 2009 , Jakarta , Indonesia 6 . Total quantity 50 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRIBUTION / JAKARTA' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 8 . 1 . 85 Official Journal of the European Communities No L 6 / 15 Description of the lot U 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 25 October 1984 2 . Recipient 3 . Country of destination Republic of Burundi 4 . Stage and place of delivery Free-at-destination , Laiterie centrale de Bujumbura , Burundi via Mombasa , Kenya 5 . Representative of the recipient ( 3 ) M. le directeur de la Laiterie centrale a Bujumbura , BP 979 Tel . 4806 / 6146 , telex Cabine publique 81 Bujumbura , Burundi 6 . Total quantity 30 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging 'AU BURUNDI' 12 . Shipment period Before 15 February 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 6 / 16 Official Journal of the European Communities 8 . 1 . 85 Notes: (*) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the recipient as soon as possible in order to ascertain which shipping documents are required . ( 4 ) The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in . . . ( country of destination ) c / o 'Diplomatic Bag' Berlaymont 1 / 123 , rue de la Loi 200 , B-1049 Brussels . ( 5 ) To be delivered on standard pallets  40 cartons each pallet  wrapped in plastic shrink cover . ( 6 ) In new bunged metal drums , coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees , of 190 to 200 kilograms ( to be indicated in the tender ) net weight , fully filled and hermetically sealed in an atmosphere of nitrogen .. The drums should be strong enough to withstand a long sea journey . Their composition must not be such as to be harmful to human health or to cause a change in the colour , taste or odour of their contents . Each drum must be fully leakproof. ( 7 ) Each tender may relate only to a partial quantity of 500 tonnes as specified in the complementary notice of invitation to tender published along with this Regulation in the C series of the Official Journal of the European Communities, indicating the location of the warehouses in which the product is stored . ( 8 ) The successful tenderer shall send a copy of the shipping documents to the following address : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes , Antenne des Comores BP 559 , Moroni Telex 212 DEICEC KO c / o 'Diplomatic bag' Berlaymont 1 / 123 rue de la Loi 200 , B- 1 049 Brussels . ( 9 ) Shipment to take place in containers of 20 ft . Conditions : FCL / LCL : shippers : county load and stowage (cls ). ( 10 ) Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, BP 276 , CH 1211 Geneve 19 , Telex 22 555 lrcs CH . 8 . 1 . 85 Official Journal of the European Communities No L 6 / 17 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking O 405 27 Caritas germanica Chile Chile / Caritas / 40444 / Antofagsta / AcciÃ ³n de Caritas G / Destinado a la distribuciÃ ³n gratuita 22 Caritas germanica Chile Chile / Caritas / 40452 / Coquimbo / AcciÃ ³n de Caritas G / Destinado a la distribuciÃ ³n gratuita 135 Caritas germanica Chile Chile / Caritas / 40453 / Talcahuano / AcciÃ ³n de Caritas G / Destinado a la distribuciÃ ³n gratuita 186 Caritas germanica Chile Chile / Caritas / 40454 / Valparaiso / AcciÃ ³n de Caritas G / Destinado a la distribuciÃ ³n gratuita 15 Aide au tiers monde Chile Chile / AATM / 41707 / Valparaiso / AcciÃ ³n de Caritas G / Destinado a la distribuciÃ ³n gratuita 20 Deutsche Welthungerhilfe Chile Chile / DWH / 42805 / Valparaiso / AcciÃ ³n de DWH / Destinado a la distribuciÃ ³n gra ­ tuita P 255 30 CRS Guatemala Guatemala / Cathwel / 40129 / St. Tomas de Castilla / AcciÃ ³n de CRS / Destinado a la distribuciÃ ³n gratuita 60 Protos Haiti Haiti / Protos / 41501 / Port au Prince / Action of Protos / For free distribution 45 Caritas I Senegal SÃ ©nÃ ©gal / Caritas / 40606 / Dakar / Action de Caritas I / Pour distribution gratuite 120 Conseil Ã cumÃ ©nique des Ã glises (WCC ) Algeria AlgÃ ©rie / WCC / 40706 / Alger / Action de Conseil Ã cumÃ ©nique des Ã glises / Pour distri ­ bution gratuite Q 240 15 Caritas N Bolivia Bolivia / Caritas / 40323 / St. Cruz via Buenos Aires / Action de Caritas N / Destinado a la distribuciÃ ³n gratuita 180 CRS El Salvador El Salvador / Cathwel / 40128 / Acajutla / AcciÃ ³n de CRS / Destinado a la distribuciÃ ³n gratuita No L 6 / 18 Official Journal of the European Communities 8 . 1 . 85 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã : Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking Q 30 Caritas N El Salvador El Salvador / Caritas / 40324 / Callao / AcciÃ ³n de Caritas N / Destinado a la distribu ­ ciÃ ³n gratuita 15 DWH Nicaragua Nicaragua / DWH / 42806 / Corinto / AcciÃ ³n de DWH / Destinado a la distribuciÃ ³n gra ­ tuita R 175 15 Caritas I Sudan Sudan / Caritas / 40608 / Port Sudan / Action of Caritas I / For free distribution 20 Caritas I Sudan Sudan / Caritas / 40609 / Port Sudan / Action of Caritas I / For free distribution 20 ASNC Sudan Sudan / ASNC / 44102 / Port Sudan / Action of ASNC / For free distribution 20 Caritas G Ethiopia Ethiopia / Caritas / 40425 / Addis Ababa via Assab / Action of Caritas G / For free distri ­ bution 20 Caritas G Ethiopia Ethiopia / Caritas / 40426 / Asmara via Massawa / Action of Caritas G / For free distribution 30 Caritas N Tanzania Tanzania / Caritas / 40322 / Dar es Salaam / Action of Caritas N / For free distribution 15 DKW Tanzania Tanzania / DKW / 42322 / Dar es Salaam / Action of DKW / For free distribution 15 DKW Tanzania Tanzania / DKW / 42323 / Tanga / Action of DKW / For free distribution 20 Caritas I Somalia Somalia / Caritas / 40610 / Mogadishu / Action of Caritas I / For free distribution S 365 120 Caritas B Zaire ZaÃ ¯re / Caritas / 40215 / Kinshasa visa Matadi / Action de Caritas B / Pour distri ­ bution gratuite 30 ULF Mozambique Mozambique / ULF / 41203 / Maputo / AcÃ §Ã £o do ULF / Destinado a la distribuiÃ §Ã £o gratuita 8 . 1 . 85 Official Journal of the European Communities No L 6 / 19 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking S 50 Caritas B Burundi Burundi / Caritas / 40213 / Bujumbura via Mombasa / Action de Caritas B / Pour distri ­ bution gratuite 30 DKW Kenya Kenya / DKW / 42320 / Mombasa / Action of DKW / For free distribution 15 Caritas I Sudan Sudan / Caritas / 40607 / Juba via Mombasa / Action of Caritas I / For free distribution 15 DKW Sudan Sudan / DKW / 42321 / Juba via Mombasa / Action of DKW / For free distribution 40 Caritas B Rwanda Rwanda / Caritas / 40216 / Kigali via Mom ­ basa / Action de Caritas B / Pour distribution gratuite 20 Caritas G Uganda Uganda / Caritas / 40442 / Kampala via Mombasa / Action of Caritas G / For free distribution 15 Conseil Ã cumÃ ©nique des Ã glises (WCC) Lebanon Lebanon / WCC / 40707 / Beyrouth / Action of WCC / For free distribution 30 Caritas G Tanzania Tanzania / Caritas / 40427 / Lusaka via Dar es Salaam / Action of Caritas G / For free distribution